Case 2:19-cv-00033-LGW-BWC Document 30 Filed 07/08/20 Page 1 of 2

                                                                             FILED
                                                                  John E. Triplett, Acting Clerk
                                                                   United States District Court

                                                               By CAsbell at 1:01 pm, Jul 08, 2020
Case 2:19-cv-00033-LGW-BWC Document 30 Filed 07/08/20 Page 2 of 2
